THRIVENT SERIES FUND, INC. Form N-SAR for Fiscal Period Ended 6-30-11 INDEX TO EXHIBITS EXHIBIT NO. ITEM 1. Transactions effected pursuant to Rule 10f-3. (Item 77.O.) N-SAR FILING THRIVENT SERIES FUND, INC. Transactions Effected Pursuant to Rule 10f-3 For the six month period ending June 30, 2011 Fund Trade Date CUSIP / ISIN Issuer 144A Price Par/ Amount Issuer Size Percent Broker Participating Underwriters Selling Concession THRIVENT PARTNER MID CAP VALUE PORTFOLIO 01/20/2011 FIFTH THIRD BANCORP Y 0.0479% JP MORGAN CHASE & CO ALADDIN CAPITAL LLC, BOFA MERRILL LYNCH, CITIBANK, CREDIT SUISSE AG, DEUTSCHE BANK SECURITIES, GOLDMAN SACHS & CO, JP MORGAN SECURITIES INC, KEEFE BRUYETTE & WOODS, INC, SANDLER O’NEILL & PARTNERS, LP Underwriting commission $0.4200 THRIVENT PARTNER WORLDWIDE ALLOCATION PORTFOLIO 02/03/2011 89378TAB9 TRANSNET 4.5% 02/10/2016 Y 0.0390% BARCLAYS CAPITAL BARCLAYS CAPITAL, GOLDMAN SACHS INTL Underwriting commission $0.0750 THRIVENT PARTNER MID CAP VALUE PORTFOLIO 03/10/2011 G94368100 WARNER CHILCOTT PLC Y 0.1835% BLOOMBERG TRADEBOOK, LLC, JP MORGAN CHASE & CO, MORGAN STANLEY & CO INC RBC CAPITAL MARKETS, BOFA MERRILL LYNCH, CREDIT SUISSE INTL, DEUTSCHE BANK SECURITIES, GOLDMAN SACHS & CO, JP MORGAN SECURITIES INC, CITI, MORGAN STANLEY & CO, WELLS FARGO SECURITIES, UBS INVESTMENT BANK Underwriting commission $0.8137 THRIVENT PARTNER MID CAP VALUE PORTFOLIO 04/11/2011 69351T106 PPL CORPORATION Y 0.0177% CREDIT SUISSE SECURITIES BNP PARIBAS, BNY MELLONCAPITAL MARKETS, BOFA MERRILL LYNCH, BARCLAYS CAPITAL, CITIBANK, CREDIT SUISSE, DEUTSCHE BANK SECURITIES, MORGAN STANLEY, WELLS FARGO BANK, CREDIT AGRICOLE CIB, JP MORGAN SECURITIES, SCOTIA CAPITAL, RBC CAPITAL MARKETS, MITSUBISHI UFJ SECURITIES, MIZUHO SECURITIES, KEYBANC CAPITAL MARKETS, PIPER JAFFRAY, RBS, GOLDMAN SACHS AND CO, PNC CAPITAL MARKETS, SANTANDER, SUNTRUST ROBINSON HUMPHREY, THE WILLIAMS CAPITAL GROPU, UBS INVESTMENT BANK Underwriting commission $0.7590 THRIVENT PARTNER TECHNOLOGY PORTFOLIO 05/24/2011 N97284108 YANDEX NV Y 0.0169% MORGAN STANLEY & CO DEUTSCHE BANK AG, GOLDMAN SACHS & CO, MORGAN STANLEY & CO, PACIFIC CREST SECURITIES, PIPER JAFFRAY & CO Underwriting commission $1.2500 THRIVENT PARTNER TECHNOLOGY PORTFOLIO 06/08/2011 36112J107 FUSION-IO INC Y 0.0066% MORGAN STANLEY & CO CREDIT SUISSE, GOLDMAN SACHS, JP MORGAN, MORGAN STANLEY Underwriting commission $1.3300
